



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Eroma, 2013 ONCA 194

DATE: 20130328

DOCKET: C52330

Simmons, Cronk and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Linofiel Eroma

Applicant/Appellant

Philip B. Norton, for the applicant/appellant

Riun Shandler, for the respondent

Heard:  March 26, 2013

On appeal from the conviction entered on April 9, 2010 by
    Justice John B. McMahon of the Superior Court of Justice.

ENDORSEMENT

I.        Background

[1]

The appellant was convicted of possession of a weapon for a dangerous
    purpose and aggravated assault following an incident of road rage in the City
    of Toronto.  He was sentenced to 90 days incarceration, to be served intermittently,
    plus three years probation.

[2]

The appellant appeals from his convictions on the sole ground of
    ineffective assistance of counsel.  He argues that his trial counsel, by
    failing to follow the appellants instructions that he wanted to testify in his
    own defence at trial, conducted himself in a manner that amounted to professional
    incompetence or otherwise contributed to a miscarriage of justice, thereby
    necessitating a new trial.

[3]

In our view, based on the trial record and the fresh evidence filed by
    the appellant, the appeal must be allowed.

II.       Discussion

[4]

There is no dispute regarding the governing test to establish a claim of
    ineffective assistance.  As explained by this court in
R. v. B.(M.)
,
    2009 ONCA 524, at paras. 8-9 and
R. v. Joanisse
(1995), 102 C.C.C.
    (3d) 35 (Ont. C.A.), at para. 69, leave to appeal to S.C.C. refused, [1996]
    S.C.C.A. No. 347, at para. 57, to succeed on this ground of appeal, the
    appellant must demonstrate:

(1)

the facts
    that underpin the claim of ineffective assistance, on a balance of
    probabilities;

(2)

the
    incompetence of trial counsels representation; and

(3)

that a
    miscarriage of justice resulted from the incompetent representation at trial.

[5]

In this case, the Crown concedes that if the appellant has established
    that he would have testified at trial but for his trial counsel making the
    decision that he would not testify, the record reveals a miscarriage of justice
    warranting a new trial.  In light of this courts decision in
R. v. Archer
(2005), 202 C.C.C. (3d) 60, at paras. 119 and 140-41, this is a proper
    concession.

[6]

On the particular facts of this case, we are persuaded that the
    appellant has established the facts that underpin his ineffective assistance
    claim.  The record of the trial proceedings and the fresh evidence filed by the
    appellant indicate that:

(i)

despite
    repeated efforts by both the appellant and the Crown, and direct orders of this
    court, the appellants trial counsel has failed to respond in any way to the
    appellants allegations against him and has failed to provide the trial brief
    or any associated documents to the appellant or the Crown;

(ii)

throughout
    his dealings with him, the appellant instructed his trial counsel that he
    wished to testify at trial. On the appellants uncontradicted evidence, he
    maintained this position at trial and kept waiting for the opportunity to
    testify;

(iii)

had he been
    permitted to testify at trial, the appellants testimony would have: (1)
    challenged the complainants credibility; (2) challenged part of the evidence
    of the alleged eyewitness to the assault; (3) sought to corroborate other
    defence evidence led at trial; and (4) also sought to cast some doubt on the
    Crowns assertion that the appellant was not acting in self-defence;

(iv)

throughout the
    trial, the appellant required the assistance of a Tagalog interpreter.  The
    appellant maintains that he did not understand some of the remarks by his trial
    counsel and the trial judge, in particular, when his counsel indicated that he
    was not going to call any evidence.  The appellant has sworn that, at critical
    times, the interpreter and counsel or the judge were speaking at the same time
    and, as a result, the appellant did not understand what was transpiring; and

(v)

the
    appellants trial counsel, after the appellants trial, was disbarred by the
    Law Society of Upper Canada based, in part, on complaints from other clients
    that he failed to obtain or follow their instructions.  The timing of some of
    the incidents giving rise to these complaints coincides with the timing of the
    appellants trial.

[7]

In the absence of some explanation or response from the appellants
    trial counsel, which has not been forthcoming through no fault of the
    appellant, the appellants claim that he instructed his counsel throughout that
    he wished to testify and that he was effectively prevented from doing so by his
    counsel stands uncontradicted.  In these circumstances, the presumption of
    trial counsels competency is of greatly diminished force.

[8]

There is no doubt that the appellants decision whether to testify in
    his own defence was his alone to make.  Based on this record, we are satisfied
    that the appellant has established on the balance of probabilities that he
    wished to testify at his trial and that his instructions to counsel in this
    regard were ignored or overridden by the appellants trial counsel.  In these
    circumstances, as the Crown candidly acknowledges, there is every possibility
    that the appellants trial representation occasioned a miscarriage of justice. 
    Accordingly, a new trial is required.

III.      Disposition

[9]

For the reasons given, the application to introduce fresh evidence is
    granted, the appeal is allowed and a new trial is ordered.  We are confident
    that the Crown will exercise its discretion whether to proceed with a new trial
    appropriately, having regard to the unique and most unfortunate circumstances
    of this case.

J. Simmons J.A.

E.A. Cronk J.A.

E.E. Gillese
    J.A.


